DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 & 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming a wagering contract and a method of determining financial obligations using probability.  
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as described in Applicant’s specification, the gaming system and electronic gaming machine (including display device, player input interface, game controller, and computer-readable medium) as well as the player tracking system server are generic computers or parts thereof. Though not claimed, the network is a generic network.
[0017] FIG. 1 illustrates several different models of EGMs which may be networked to various gaming related servers. Shown is a system 100 in a gaming environment including one or more server computers 102 (e.g., slot servers of a casino) that are in communication, via a communications network, with one or more gaming devices 104A-104X (EGMs, slots, video poker, bingo machines, etc.) that can implement one or more aspects of the present disclosure. The gaming devices 104A-104X may alternatively be portable and/or remote gaming devices such as, but not limited to, a smart phone, a tablet, a laptop, or a game console. Gaming devices 104A-104X utilize specialized software and/or hardware to form non-generic, particular machines or apparatuses that comply with regulatory requirements regarding devices used for wagering or games of chance that provide monetary awards.

[0018] Communication between the gaming devices 104A-104X and the server computers 102, and among the gaming devices 104A-104X, may be direct or indirect using one or more communication protocols. As an example, gaming devices 104A-104X and the server computers 102 can communicate over one or more communication networks, such as over the Internet through a website maintained by a computer on a remote server or over an online data network including commercial online service providers, Internet service providers, private networks (e.g., local area networks and enterprise networks), and the like (e.g., wide area networks). The communication networks could allow gaming devices 104A-104X to communicate with one another and/or the server computers 102 using a variety of communication-based technologies, such as radio frequency (RF) (e.g., wireless fidelity (WiFi®) and Bluetooth®), cable TV, satellite links and the like.

Note that Applicant’s contention in the specification that these computers are non-generic “particular machines” is not supported by the specification or the state of the art. The use of these type of computers with the necessary software to comply with laws and regulations concerning gambling are well-know, routine, and conventional in the art. (See ¶ 0044 of Aoki et al., United States Pre-Grant Publication 2015/0065224)
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that displaying a game does not fall within the category of “Abstract Idea.” This is not persuasive. The court in In re Smith, ruled that even though the claims recited details of a wagering game, the claims were still drawn to an abstract idea. The difference between Applicant’s game and Smith’s game is that Smith’s game involved physical cards. Smith argued that this meant the claims could not be “abstract.” The CAFC rejected that argument. In short, displaying a game that follows claimed game rules on a screen will not save the claims from abstractness.
Applicant argues that causing the display of a timer somehow saves the claims from abstractness. However, Applicant fails to explain how this timer makes the claims less abstract. 
Applicant argues that the claims represent a “practical application.” This is not the case. While one could wish that the Office (and the courts) had chosen a better term, we are stuck with the “practical application” terminology. But “practical application” in this sense does not mean what the term means in the general sense. After all, every utility patent is presumably for a “practical application” in the ordinary sense of the word. But in the §101 context, the term actually means “a technical solution to a technical problem.” And in the present case, there is no technical solution to a technical problem. 
If “practical application” meant any improvement over the prior art – as Applicant appears to be arguing, then §101 is meaningless. If every improvement over the prior art is patent-eligible, then the eligibility requirements of §101 would be fulfilled by meeting the requirements of §102 and §103. But the courts have often ruled that §101 stands on its own.
Applicant apparently misunderstands the “additional element” requirement. The “additional elements” are those elements that are in addition to the abstract idea. In this case, the claims recite only an abstract idea and generic computer hardware. The generic computer is the only “additional element” contained in the claims.
Applicant argues that the specification lists certain “technical improvements.” But, in the first place, the claims are not drawn to any of these “technical improvements.” And in the second place, none of these “improvements” are in any way “technical”. Nor, for that matter, are they “improvements”—being things that are routine in the art.
For instance, Applicant has not claimed (or invented) a new way of “storing and utilizing multiple pay tables.” Applicant merely stores multiple pay tables in memory – just like any other game that uses multiple pay tables. (There are literally hundreds of games that store and use multiple pay tables.) There is no improved method of storing multiple pay tables. And the claims are not drawn to any such improvement. 
Similarly, the claims are not directed to improved data storage for storing and tracking primary and secondary currency payouts. Nor did Applicant invent any improved data storage. The payouts are simply tracked in memory – just like in any other computerized wagering game.
As for sub-paragraphs c and d, these are not even remotely “technical” in nature. 
Applicant argues that there is an improved user interface. Firstly, the claims are not drawn to an improved user interface.” Secondly, the user interface design is not a “technical solution to a technical problem.” There is no technical problem that is being solved.
For these reasons, the rejection under §101 have been maintained and made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799